Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 20, and 23-25 were amended in the Response to the Non-Compliant Amendment received on 4/21/21. Claim 12 was cancelled in the Response to the Non-Compliant Amendment received on 4/21/21. Claims 1 and 20 were amended in the Supplemental Amendment received on 3/23/21. Claim 12 was cancelled in the Supplemental Amendment received on 3/23/21. Claim 12 was entered in the Corrected Amendment on 4-12-21. Claims 2, 17, and 19 were previously cancelled. Claims 4, 13, 20-22 were previously withdrawn. New claims 23-24 were added in the Supplemental Amendment received on 3/23/21. Claims 4, 13, and 24-25 are withdrawn. Claims 1, 3, 5-12, 14-16, 18, and 23 are in the application and pending examination.  An amendment to the claims was received on 1-15-2021.   Claims are being considered based on the 4-12-21 Amendment.               
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
New claims 24-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New submitted claims 24-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
In the response to the election requirement on 1-28-2019, Species Iva-1, directed to the depolymerization contact devices is a vacuum absorber, claim 12 was elected.  
Species Iva-2, directed to the depolymerization contact devices is a spray nozzle and recovery pipe was non-elected. 

Species Iva-3, directed to the depolymerization contact devices is an impregnation device comprising an elastic absorbent and a side wing of flexible material was non-elected. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The previous objection to the title of the invention for not being descriptive is maintained. 
Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “continuous circuit” in claim 7.
Claims are objected to. The claims should include marked-up language relative to the most recent amendment 3-23-2021.  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When 
Each amendment should include a complete claim listing with up-to-date  status indentifiers which are consistent and updated relative to the previous set of claim status indentifiers.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: solution supply device in claim 1, contact device in claim 7, and pretreatment apparatus, storage device, and discharge device in claim 15, and a resin supply device in claim 18.
“Sewing device” in claim 19 is no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  based on the cancellation of this claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 3, 5-10, 14, and 18 under 35 U.S.C. 103 as being unpatentable US Pat. Pub. No. 20150151498 A1 to Witte (hereinafter Witte) and further in view of JP-2003-055498 to Chubu Electric Power Co. Inc (hereinafter Chubu) and further in view of US Pat. Pub. No. 20150118389 A1 to Jang et al (hereinafter Jang) withdrawn based on the amendment to claim 1. 
Claims 1, 3, 5-10, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150151498 A1 to Witte (hereinafter Witte) and further in view of JP-2003-055498 to Chubu Electric Power Co. Inc (hereinafter Chubu) and further in view of US Pat. Pub. No. 20150118389 A1 to Jang et al (hereinafter Jang) in view of US Pat. Num. 6,370,728 B1 to George M. Burns (hereinafter Burns).
Regarding claim 1, Witte teaches an apparatus for repairing a composite material: a depolymerization solution supply device for providing a depolymerization solution to the composite material, and wherein the composite material comprises a matrix resin and a filler fiber. (See Witte, paragraphs 6-9 and Figs. 4-5.)
Witte does not explicitly teach the depolymerization solution is capable of depolymerizing the matrix resin in a portion of the composite material to be repaired.
Chubu is directed to decomposing under mild condition an epoxy resin. 
Chubu teaches an apparatus using depolymerization solution supply device (6) for providing a depolymerization solution capable of depolymerizing the matrix resin. (See Chubu, paragraphs 23-24.) Examiner is considering depolymerization under mild conditions to be equivalent to capable of depolymerizing the matrix resin in a portion of the composite material to be repaired.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an apparatus using a solvation process the apparatus comprising a depolymerization solution supply device for 
Regarding claim 1, Witte teaches the depolymerization solution supply device (2, 3,4) for receiving a depolymerization solution from the depolymerization solution storage device and supplying it to the portion (M) to be repaired of the composite material ( C). (See Witte, Figs. 4-5)
Witte does not explicitly teach a depolymerization solution storage device for storing a solution capable of depolymerizing the resin. 
Chubu teaches a depolymerization solution storage device (2) for storing a solution capable of depolymerizing the resin. (See Chubu, Fig. 1.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a storage device with a reasonable expectation of success, this would allow the solution capable of depolymerizing the resin to be supplied.  
 Regarding claim 1, the modified device of Witte teaches a depolymerization solution contact device (casing 2) for receiving a depolymerization solution from the depolymerization solution storage tank and providing it such that the solution contacts the portion to be repaired of fiber reinforced plastic. (See Witte, Figs. 4-5.)

Regarding claim 1, Witte does not explicitly teach a recovery pipe capable of recovering the liquid depolymerization solution from the depolymerization solution contact device.
Jang is directed to an apparatus for supplying a coating solution to a receiving chamber. 
Jang teaches a recovery pipe (L2) capable of recovering the liquid depolymerization solution from the depolymerization solution contact device. (See Jang, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a recovery pipe capable of recovering the liquid depolymerization solution from the depolymerization solution contact device, because Jang teaches this would enable the coating solution to be returned to the receiving chamber. (See Jang, paragraph 43 and Fig. 4.)
Additionally regarding claim 1, Witte does not teach the depolymerization solution comprises a transition metal salt comprising a transition metal; and a reaction solvent, wherein in the reaction solvent, the transition metal salt can be dissociated and an oxidation reaction of a cured epoxy resin mediated by a transition metal can occur.
Chubu teaches depolymerization solution comprises a transition metal salt comprising a transition metal; and a reaction solvent, wherein in the reaction solvent, wherein the transition metal salt can be dissociated (See Chubu, paragraphs 19-21.)

Additionally regarding claim 1, Witte does not explicitly teach an oxidation reaction of a cured epoxy resin mediated by a transition metal can occur.
Since Chubu teaches all of the structure capable of the same function (and an oxidation reaction of a cured epoxy resin mediated by a transition metal can occur), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application Chubu teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an oxidation reaction of a cured epoxy resin mediated by a transition metal can occur, because Chubu teaches this would enable the resin to be decomposed efficiently under mild conditions. (See Chubu, Abstract.)
Regarding claim 1, Chubu does not explicitly teach the depolymerization solution contact device comprises a vacuum absorber that allows only a portion of the composite material to be repaired to come into contact with the depolymerization solution, wherein 
Burns teaches a hard surface cleaning appliance includes a hood separating an interior space within the hood from an exterior space outside the hood. (See Burns, Abstract and Fig. 4.)
Burns teaches a contact device comprises a vacuum absorber (113) that allows only a portion of the material (208) to be repaired to come into contact with the  solution (liquid) , wherein the vacuum absorber comprises an air outlet  (252) for extracting air, and wherein the vacuum absorber comprises a side wing (234) to reduce leakage of the   solution from the contact device. (See Burns, Abstract and Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the depolymerization solution contact device comprises a vacuum absorber that allows only a portion of the composite material to be repaired to come into contact with the depolymerization solution, wherein the vacuum absorber comprises an air outlet for extracting air, and wherein the vacuum absorber comprises a side wing to reduce leakage of the depolymerization solution from the depolymerization solution contact device, because Burns teaches this would prevent the liquid and other material from exiting the interior space (294). (See Burns, col. 5, 12-15, Abstract and Fig. 4.)
Intended use language is located in the preamble of claim 1 (apparatus for repairing composite material comprising a matrix resin and a filler fiber using a solvation process).  A preamble is generally not accorded any patentable weight where it merely In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Witte in view of Chubu teaches apparatus for repairing composite material comprising a matrix resin and a filler fiber using a solvation process.
Claim 1 recites an intended use clause (i. e. supply device for providing a  depolymerization solution capable of depolymerizing the matrix resin). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Witte in view of Chubu and Jang and Burns teaches apparatus for repairing composite material comprising a matrix resin and a filler fiber using a solvation process.
Regarding claim 3, Witte does not explicitly teach an apparatus for repairing composite material using a solvation process according to claim 1, wherein the reaction solvent is a H2O-based reaction solvent comprising H20 and having a dielectric constant of 65 or more, 70 or more, 75 or more, or 80 or more. 
Chubu teaches an apparatus for repairing composite material using a solvation process according to claim 1, wherein the reaction solvent is a H20-based reaction solvent comprising H20 and having a dielectric constant of 65 or more, 70 or more, 75 or more, or 80 or more. (See Chubu, Translation paragraph 21)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the reaction solvent is a H20-based reaction solvent comprising H20 and having a dielectric constant of 65 or more, 70 or more, 75 or more, or 80 or more because Chubu teaches this would enable the resin to be decomposed efficiently under mild conditions. (See Chubu, Abstract.)
Regarding claim 5, the Applicant claims a specific material or article worked upon including wherein X is an alkali metal NaOF, NaOCl, NaOBr, NaOl, NaOF, NaOCl; LiOF, LiOCl, LiOBr, LiOl; KOF, KOCl, KOBr, KOl, KOF, KOCl; KOF, KOCl, KOBr, KOl; and etc This material is not being given patentable weight in the apparatus. (See MPEP 2114.)
See discussion above regarding claim 1 since claim 1 recites an intended use clause (i. e. supply device for providing a depolymerization solution capable of depolymerizing the matrix resin) which identifies the functional limitation of the depolymerization solution relative to the apparatus. As a result, the additional limitation concerning the solution are also considered to be functional and can be rebutted by the apparatus of Witte in view of Chubu which are capable of providing the intended uses.
Additionally, regarding claim 5, the coating apparatus in Witte in view of Chubu would be capable of using this material. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)
Regarding claim 6, Witte does not teach (the limitations of second paragraph of claim 2 ) depolymerization solution comprises a transition metal salt comprising a transition metal; and a reaction solvent, wherein in the reaction solvent, the transition metal salt can be dissociated and an oxidation reaction of a cured epoxy resin mediated by a transition metal can occur.
Chubu teaches depolymerization solution comprises a transition metal salt comprising a transition metal; and a reaction solvent, wherein in the reaction solvent, wherein the transition metal salt can be dissociated and cured epoxy resin  (See Chubu, paragraphs 19-21 and 27.)

Further regarding claim 6, Witte does not explicitly teach an oxidation reaction of a cured epoxy resin mediated by a transition metal can occur.
Since Chubu teaches all of the structure capable of the same function (and an oxidation reaction of a cured epoxy resin mediated by a transition metal can occur), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application Chubu teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II). 
See discussion above regarding claim 1 since claim 1 recites an intended use clause (i. e. supply device for providing a depolymerization solution capable of depolymerizing the matrix resin) which identifies the functional limitation of the depolymerization solution relative to the apparatus. As a result, the additional limitation concerning the solution are also considered to be functional and can be rebutted by the apparatus of Witte in view of Chubu which are capable of providing the intended uses.
Regarding claim 6, Witte does not teach repairing composite material using a solvation process according to claim 2, wherein the transition metal salt is one or more selected from the group consisting of KMnO4, MnO2, K2MnO4, and MnSO4.
4, MnO2, K2MnO4, and MnSO4. (See Chubu, paragraph 20.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include KMnO4, MnO2, K2MnO4, and MnSO4, because Chubu teaches this would enable the resin to be decomposed efficiently under mild conditions. (See Chubu, Abstract and paragraph 20.)
Regarding claim 6, the Applicant claims a specific material or article worked upon including KMnO4, MnO2, K2MnO4, and MnSO4. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Witte in view of Chubu would be capable of using this material. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 7, Witte does not explicitly teach the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank to form a continuous circuit.
Jang teaches a recovery pipe (L2) is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank to form a continuous circuit. (See Jang, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the recovery pipe is capable of 
Regarding claim 8, Witte does not explicitly teach the apparatus further comprises a heater for heating a depolymerization solution.
Chubu teaches the apparatus further comprises a heater (1a) for heating a depolymerization solution (See Chubu, Fig. 1 and paragraph 17.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a apparatus further comprises a heater for heating a depolymerization solution with a reasonable expectation of success, this would allow the solution capable of depolymerizing the resin to be heated to the desired temperature. (See Chubu, Fig. 1 and paragraph 17.)
Regarding claim 9, Witte does not explicitly teach the apparatus further comprises a heater tank for accommodating and heating the depolymerization solution whose temperature becomes lowered after the contact with the portion to be repaired.
Chubu teaches the apparatus further comprises a heater for heating a depolymerization solution including a heater tank (1) for accomodating and heating the 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a the apparatus further comprises a heater for heating a depolymerization solution including a heater tank for accomodating and heating the depolymerization solution with a reasonable expectation of success, this would allow the solution capable of depolymerizing the resin to be heated to the desired temperature. 
Regarding claim 9, Witte does not explicitly teach the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank.
Jang teaches a recovery pipe (L2)  is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank. (See Jang, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank, because Jang teaches this would enable the coating solution to be returned to the receiving chamber. (See Jang, paragraph 43 and Fig. 4.)

Chubu teaches the apparatus further comprises a pump (3) for circulating a depolymerization solution between the depolymerization solution storage tank (2) and the heater tank (1) (See Chubu, Fig. 1.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a pump for circulating a depolymerization solution between the depolymerization solution storage tank and the heater tank with a reasonable expectation of success, this would allow the solution to be supplied.  (See Chubu, Fig. 1.)
Regarding claim 10, Witte does not explicitly teach the apparatus further comprises a heater for heating a depolymerization solution storage tank.
Chubu teaches the apparatus further comprises a heater (1a) for heating a depolymerization solution tank (1). (See Chubu, Fig. 1.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a the apparatus further comprises a heater for heating a depolymerization solution including a heater tank for accomodating and heating the depolymerization solution with a 
 Regarding claim 10, Witte does not explicitly teach the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank.
Jang teaches a recovery pipe (L2) is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank. (See Jang, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank, because Jang teaches this would enable the coating solution to be returned to the receiving chamber. (See Jang, paragraph 43 and Fig. 4.)
 Regarding claim 10, Witte does not explicitly teach the apparatus further comprises a pump for circulating a depolymerization solution between the depolymerization solution storage tank and the contact device.
Chubu teaches the apparatus further comprises a pump (3) for circulating a depolymerization solution between the depolymerization solution storage tank (2) and the depolymerization solution contact device. (See Chubu, Fig. 1.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 
Regarding claim 12, Chubu does not explicitly teach the depolymerization solution contact device comprises a vacuum absorber.
Burns teaches a hard surface cleaning appliance includes a hood separating an interior space within the hood from an exterior space outside the hood. (See Burns, Abstract and Fig. 4.)
Burns teaches a contact device comprises a vacuum absorber (113) . (See Burns, Abstract and Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the depolymerization solution contact device comprises a vacuum absorber, because Burns teaches this would prevent the liquid and other material from exiting the interior space (294) and allow the desired surface to be treated. (See Burns, col. 5, 12-15, Abstract and Fig. 4.)
Regarding claim 14, Witte does not explicitly teach the heater heats a depolymerization solution to 20-200 OC.
Chubu teaches the heater heats a depolymerization solution to 230 or 250 OC. (See Chubu, paragraphs 9, 21-22, and 40.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different metals and their alloy, through routine experimentation, with a reasonable expectation of success, to the select the proper 
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima-facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. ( In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). In re Aller 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele, 406 F. 2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 18, Witte teaches the apparatus further comprises a resin supply device for providing the matrix resin (N) to a fiber skeleton (10) obtained after depolymerization. (See Witte, paragraph 51.)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150151498 A1 to Witte (hereinafter Witte) and further in view of JP-2003-055498 to Chubu Electric Power Co. Inc (hereinafter Chubu) and further in view of US Pat. Pub. No. 20150118389 A1 to Jang et al (hereinafter Jang).
Regarding claim 23, Witte does not explicitly teach the apparatus further comprises a heater for heating a depolymerization solution.
Chubu teaches the apparatus further comprises a heater (1a) for heating a depolymerization solution (See Chubu, Fig. 1 and paragraph 17.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 
Regarding claim 23, Witte does not explicitly teach the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank.
Jang teaches a recovery pipe (L2) is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank. (See Jang, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank, because Jang teaches this would enable the coating solution to be returned to the receiving chamber. (See Jang, paragraph 43 and Fig. 4.)
Regarding claim 23, Witte does not explicitly teach the apparatus further comprises a pump for circulating a depolymerization solution between the depolymerization solution storage tank and the heater tank.
Chubu teaches the apparatus further comprises a pump (3) for circulating a depolymerization solution between the depolymerization solution storage tank (2) and the depolymerization solution contact device. (See Chubu, Fig. 1.)
prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a pump for circulating a depolymerization solution between the depolymerization solution storage tank and the depolymerization solution contact device with a reasonable expectation of success, this would allow the solution to be supplied.  (See Chubu, Fig. 1.)
Regarding claim 23, Witte does not explicitly teach the apparatus further comprises a heater for heating a depolymerization solution storage tank.
Chubu teaches the apparatus further comprises a heater (1a) for heating a depolymerization solution tank (1). (See Chubu, Fig. 1.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a the apparatus further comprises a heater for heating a depolymerization solution including a heater tank for accomodating and heating the depolymerization solution with a reasonable expectation of success, this would allow the solution capable of depolymerizing the resin to be heated to the desired temperature. 
 Regarding claim 23, the modified device of Witte teaches a depolymerization solution contact device (casing 2) for receiving a depolymerization solution from the 
Regarding claim 23, Witte teaches a transfer pipe (4) capable of transferring the liquid depolymerization solution from the depolymerization solution storage tank to the depolymerization solution contact device (2). (See Witte, Fig. 4.)
Regarding claim 23, Witte teaches an apparatus for repairing a composite material: a depolymerization solution supply device for providing a depolymerization solution to the composite material, and wherein the composite material comprises a matrix resin and a filler fiber. (See Witte, paragraphs 6-9 and Figs. 4-5.)
Regarding claim 23, Witte does not explicitly teach a depolymerization solution storage tank for storing a solution capable of depolymerizing the resin. 
Chubu teaches a depolymerization solution storage device (2) for storing a solution capable of depolymerizing the resin. (See Chubu, Fig. 1.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a storage device with a reasonable expectation of success, this would allow the solution capable of depolymerizing the resin to be supplied.  
Regarding claim 23, Witte does not explicitly teach the depolymerization solution is capable of depolymerizing the matrix resin in a portion of the composite material to be repaired.
Chubu is directed to decomposing under mild condition an epoxy resin. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an apparatus using a solvation process the apparatus comprising a depolymerization solution supply device for providing a depolymerization solution capable of depolymerizing the matrix resin, because Chubu teaches this would enable the resin to be treated efficiently under mild conditions facilitating a repair with increased safety and reduced expense. (See Chubu, Abstract and paragraphs 11-12.)
Claim 23 recites an intended use clause (i. e. supply device for providing a  depolymerization solution capable of depolymerizing the matrix resin). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Witte in view of Chubu and Jang teaches apparatus for repairing composite material comprising a matrix resin and a filler fiber using a solvation process.
The previous rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150151498 A1 to Witte (hereinafter Witte) and further in view of JP-2003-055498 to Chubu Electric Power Co. Inc (hereinafter Chubu) and US Pat. Pub. No. 20150118389 A1 to Jang et al (hereinafter Jang) as applied to claim 8 and further in view of US Pat. Pub. No. 20160145409 A1 to Aymonier et al (hereinafter Aymonier) is withdrawn based on the amendment to claim 1.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150151498 A1 to Witte (hereinafter Witte) and further in view of JP-2003-055498 to Chubu Electric Power Co. Inc (hereinafter Chubu) and US Pat. Pub. No. 20150118389 A1 to Jang et al (hereinafter Jang) and US Pat. Num. 6,370,728 to George M. Burns (hereinafter Burns) as applied to claim 8 and further in view of US Pat. Pub. No. 20160145409 A1 to Aymonier et al (hereinafter Aymonier) is being maintained.
 Regarding claim 11, Witte does not explicitly teach the apparatus further comprises a heater for heating a depolymerization solution transfer pipe located between the storage tank and the solution contact device.
Aymonier is directed to recovering fibers from a composite.
Aymonier teaches a heater for heating a depolymerization solution transfer pipe located between the storage tank and the solution contact device. (See Aymonier, paragraph 77.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a heater for heating a depolymerization solution transfer pipe located between the storage 
Regarding claim 11, Witte does not explicitly teach the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank.
Jang teaches a recovery pipe (L2) is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank. (See Jang, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the recovery pipe is capable of recovering the liquid depolymerization solution from the depolymerization solution contact device to the depolymerization solution storage tank, because Jang teaches this would enable the coating solution to be returned to the receiving chamber. (See Jang, paragraph 43 and Fig. 4.)
 Regarding claim 11, Witte does not explicitly teach the apparatus further comprises  a pump for circulating a depolymerization solution between the depolymerization solution storage tank and the contact device.
Chubu teaches the apparatus further comprises a pump (3) for circulating a depolymerization solution between the depolymerization solution storage tank (2)  and the depolymerization solution contact device. (See Chubu, Fig. 1.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a pump for circulating a depolymerization solution between the depolymerization solution storage tank and the heater tank with a reasonable expectation of success, this would allow the solution to be supplied.  (See Chubu, Fig. 1.)
The previous rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150151498 A1 to Witte (hereinafter Witte) and further in view of JP-2003-055498 to Chubu Electric Power Co. Inc (hereinafter Chubu) and US Pat. Pub. No. 20150118389 A1 to Jang et al (hereinafter Jang) as applied to claim 8 and further in view of US Pat. Pub. No. 20130276256 A1 to Honore Garcia (hereinafter Garcia) is withdrawn based on the amendment to claim 1.
The previous rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150151498 A1 to Witte (hereinafter Witte) and further in view of JP-2003-055498 to Chubu Electric Power Co. Inc (hereinafter Chubu) and US Pat. Pub. No. 20150118389 A1 to Jang et al (hereinafter Jang) as applied to claim 1 and further in view of Composites Science and Technology Article entitled “Chemical recycling of carbon fibre/epoxy composites …” to Pinglai Xu, Juan Li, and Jiangping Ding (hereinafter Xu) and US Pat. Pub. No. 20090117213 A1 to Beaulieu (hereinafter Beaulieu) is withdrawn based on the amendment to claim 1.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20150151498 A1 to Witte (hereinafter Witte) and further in view of JP-2003-055498 to Chubu Electric Power Co. Inc (hereinafter Chubu) and US Pat. Pub. No. 20150118389 A1 to Jang et al (hereinafter Jang) and US Pat. Num. 6,370,728 to George M. Burns (hereinafter Burns)  as applied to claim 1 and further in view of Composites Science and Technology Article entitled “Chemical recycling of carbon fibre/epoxy composites …” to Pinglai Xu, Juan Li, and Jiangping Ding (hereinafter Xu) and US Pat. Pub. No. 20090117213 A1 to Beaulieu (hereinafter Beaulieu). 
Regarding claim 15, Witte does not explicitly teach wherein the apparatus further comprises a pretreatment apparatus, and the pretreatment apparatus comprises a pretreatment solution storage device for storing a pretreatment solution for depolymerization; and a pretreatment discharge device capable of discharging a pretreatment solution.
Xu is directed to recycling carbon fiber composites.
Xu teaches the apparatus further comprises a pretreatment apparatus.  (See Xu, section 2.1 and 2.2) 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious for the apparatus to further comprise a pretreatment apparatus with a reasonable expectation of success, this would allow the CFs to be recycled (See Xu, Abstract.)
Regarding claim 15, Witte does not explicitly teach the pretreatment apparatus comprises a pretreatment solution storage device for storing a pretreatment solution for 
Bieulieu teaches dispensing an acid.
 Bieulieu teaches the pretreatment apparatus (28, 30) comprises a pretreatment solution storage device (bulb near 28) for storing a pretreatment solution for depolymerization and pretreatment discharge device (end near 30) capable of discharging a pretreatment solution (30). (See Bieulieu, paragraph 92 and Fig. 12.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the pretreatment apparatus include a pretreatment solution storage device for storing a pretreatment solution for depolymerization and a pretreatment discharge device capable of discharging a pretreatment solution with a reasonable expectation of success, because this would allow the pretreatment solution to be supplied to provide the desired reaction.  (See Bieulieu, paragraph 92 and Fig. 12.)
Regarding claim 16, Witte does not explicitly teach the pretreatment solution is acetic acid.
Xu teaches the apparatus further acetic acid as the pretreatment solution.  (See Xu, section 2.1 and 2.2) 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 
Regarding claim 16, Witte does not explicitly teach the storage device comprises a sealed container for preventing volatilization of acetic acid and a carrier for carrying acetic acid within the container.
Bieulieu teaches the pretreatment apparatus (28, 30) comprises a sealed container (28 ) for preventing volatilization of acetic acid and a carrier (outside covering of 28) for carrying acetic acid within the container. (See Bieulieu, paragraph 92 and Fig. 12.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the pretreatment apparatus include the storage device comprises a sealed container for preventing volatilization of acetic acid and a carrier for carrying acetic acid within the container with a reasonable expectation of success, because this would allow the acid to be transferred from the storage container to the pretreatment apparatus.  (See Bieulieu, paragraph 92 and Fig. 12.)
Response to Arguments
Applicant's arguments filed March 23, 2021 and April 12, 2021 have been fully considered but they are not persuasive.  
See discussion above on the Election by Original Presentation.
 Applicant’s arguments with respect to claim(s) 1, 3, 5-12, 14-16, 18, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 US Pat. Num. 6,370,728 to George M. Burns (hereinafter Burns) is being used to address the limitation added to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717